DETAILED ACTION
Status
1.	This Office Action is responsive to claims filed for app no. 16344333 on April 23, 2019. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1-20 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough search and consideration:
Li et al. (US 20180082650 A1) teaches similar disclosure of driving circuit of display device for adjusting the common electrode voltage and method thereof. The device for adjusting the common electrode voltage includes: a common-electrode-voltage monitor, configured to detect a common electrode voltage on the common electrode line in real time, judge whether the common electrode voltage is within a first voltage range, and output an adjustment control signal in the case that the common electrode voltage is beyond the first voltage range in each of N data-source row-latch periods within one frame period; and a polarity inversion controller, connected with the common-electrode-voltage monitor and configured to change a polarity inversion signal upon receiving the adjustment control signal, so as to adjust the common electrode voltage on the common electrode line (Abstract, Fig. 10-Fig. 12).
Zhang (US 20140062990 A1) discloses the general teachings of circuit and method for compensating common voltage in liquid crystal display apparatus for avoiding phenomena such as a residual image, the abnormality of displaying gray scales, a crosstalk and the like caused by 
Hu et al. (US 20140132580 A1) teaches similar disclosure of a source driver for a liquid crystal display (LCD) monitor, comprising: a comparison unit, for comparing a common electrode voltage with the first reference voltage and the second reference voltage, to generate a comparison result; an enabling unit, coupled to the comparison unit, for generating an enabling signal according to the comparison result, a source driving signal and a reset signal; a horizontal dot inversion control unit, coupled to the enabling unit, for generating a horizontal dot inversion control signal according to the enabling signal; and a polarity control unit, coupled to the enabling unit, for generating a polarity inversion control signal and the reset signal according to the enabling signal, the polarity control signal and the latch signal; wherein the horizontal dot inversion control signal and the polarity inversion control signal are utilized for deciding a driving method (Fig. 5, Fig. 6, Abstract).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, a voltage-feedback sub-circuit configured to collect a feedback voltage based on the initializing common-electrode voltage from the respective one signal line during the initialization period; a voltage-comparison sub-circuit configured to compare the feedback voltage and a standard common-electrode voltage and to cause a generation of a trigger signal in response to a polarity change of a difference between the feedback voltage and the standard common-electrode voltage, wherein the voltage-supply sub-circuit is triggered by the trigger signal to enter a normal output period to supply the standard common-electrode voltage via the respective one signal line to one of the plurality of common-electrode blocks, in the context of a voltage-supply circuit associated 
Independent claim 13 recites specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693